 


109 HR 4823 IH: United States-Poland Parliamentary Youth Exchange Program Act of 2006
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4823 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Visclosky (for himself and Mr. Emanuel) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To establish a United States-Poland parliamentary youth exchange program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States-Poland Parliamentary Youth Exchange Program Act of 2006. 
2.FindingsCongress makes the following findings: 
(1)The United States established diplomatic relations with the newly-formed Polish Republic in April 1919. 
(2)The United States and Poland have enjoyed close bilateral relations since 1989. 
(3)Poland became a member of the North Atlantic Treaty Organization (NATO) in March 1999. 
(4)Poland became a member of the European Union (EU) in May 2004. 
(5)Poland has been a strong supporter, both diplomatically and militarily, of efforts led by the United States to combat global terrorism and has contributed troops to the United States-led coalitions in both Afghanistan and Iraq. 
(6)Poland cooperates closely with the United States on such issues as democratization, nuclear proliferation, human rights, regional cooperation in Eastern Europe, and reform of the United Nations. 
(7)The United States and Poland seek to ensure enduring ties between both governments and societies. 
(8)It is important to invest in the youth of the United States and Poland in order to help ensure long-lasting ties between both societies. 
(9)It is in the interest of the United States to preserve a United States presence in Europe and to continue to contribute to the development of transatlantic relationships. 
(10)Poland for many years received international and United States financial assistance and is now determined to invest its own resources toward attaining its shared desire with the United States to develop international cooperation. 
3.United States-Poland parliamentary youth exchange program 
(a)AuthorityThe President, acting through the Secretary of State and in cooperation with the Government of Poland, may establish and carry out a parliamentary exchange program for youth of the United States and Poland. 
(b)DesignationThe youth exchange program carried out under this subsection shall be known as the United States-Poland Parliamentary Youth Exchange Program. 
(c)PurposeThe purpose of the youth exchange program is to demonstrate to the youth of the United States and Poland the benefits of friendly cooperation between the United States and Poland based on common political and cultural values. 
(d)Eligible participantsAn individual is eligible for participation in the youth exchange program if the individual— 
(1)is a citizen or national of the United States or of Poland; 
(2)is under the age of 19 years; 
(3)is a student who is enrolled and in good standing at a secondary school in the United States or Poland; 
(4)has been accepted for up to one academic year of study in a program of study abroad approved for credit at such school; and 
(5)meets any other qualifications that the President may establish for purposes of the program. 
(e)Program elementsUnder the youth exchange program, eligible participants selected for participation in the program shall— 
(1)live in and attend a public secondary school in the host country for a period of one academic year; 
(2)while attending public school in the host country, undertake academic studies in the host country, with particular emphasis on the history, constitution, and political development of the host country; 
(3)be eligible, either during or after the completion of such academic studies, for an internship in an appropriate position in the host country; and 
(4)engage in such other activities as the President considers appropriate to achieve the purpose of the program. 
(f)Relationship to other authoritiesThe President may utilize the authorities and procedures set out in title VIII of the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1471 et seq.) to establish and carry out the youth exchange program. 
4.Annual report to CongressThe Secretary of State shall submit to Congress an annual report on the United States-Poland Parliamentary Youth Exchange Program established under this Act. Each annual report shall include— 
(1)information on the implementation of the Program during the preceding year: 
(2)the number of participants in the Program during such year; 
(3)the names and locations of the secondary schools in the United States and Poland attended by such participants; 
(4)a description of the areas of study of such participants during their participation in the Program; 
(5)a description of any internships taken by such participants during their participation in the Program; and 
(6)a description of any other activities such participants carried out during their participation in the Program. 
5.Authorization of Appropriations 
(a)In generalThere is authorized to be appropriated for the Department of State for fiscal year 2007 such sums as may be necessary to carry out the youth exchange program authorized by this Act. 
(b)AvailabilityAmounts authorized to be appropriated by subsection (a) shall remain available until expended. 
 
